 1 McGREGOR W. SCOTT
   United States Attorney
 2 ROBERT J. ARTUZ
   Special Assistant U.S. Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700

 5 Attorneys for Plaintiff
   United States of America
 6

 7

 8                                      UNITED STATES DISTRICT COURT

 9                                     EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                           CASE NO. 2:17-CR-00163-TLN
12                                   Appellee,           STIPULATION AND ORDER TO CONTINUE
                                                         APPEAL HEARING
13                            v.
                                                         DATE: October 24, 2019
14   ERIC J. STAGNO,                                     TIME: 9:30 a.m.
                                                         COURT: Hon. Troy L. Nunley
15                                  Appellant.
16

17                                                   STIPULATION

18          Appellee United States of America, by and through its counsel of record, and appellant, by and

19 through his counsel of record, Douglas Beevers, hereby stipulate as follows:

20          1.      By previous order, District Judge Troy L. Nunley scheduled this matter for hearing on

21 October 24, 2019, concerning the defendant’s appeal of his misdemeanor conviction in this District.

22 ECF 83. On August 20, 2019, the defendant, the appellant, filed his opening brief. ECF 84.

23          2.      The government has met and conferred with appellant’s counsel regarding a modification

24 to the current hearing and briefing schedule because counsel for the government is taking vacation in

25 early September 2019 and preparing for a trial set in early November 2019. Counsel for the government

26 will need additional time to prepare a responsive brief. Appellant’s counsel does not object to the

27 below-proposed modifications.

28          3.      By this stipulation, the parties now jointly move to continue the appeal hearing to


      STIPULATION AND ORDER TO CONTINUE APPEAL HEARING    1
 1 November 14, 2019, and to set the following briefing schedule:

 2          Appellee’s Responsive Brief: served and filed no later than October 1, 2019;

 3          Defendant’s Reply Brief: served and filed no later than October 15, 2019.

 4

 5 IT IS SO STIPULATED.

 6    Dated: August 30, 2019                                 McGREGOR W. SCOTT
                                                             United States Attorney
 7

 8                                                           /s/ Robert J. Artuz
                                                             ROBERT J. ARTUZ
 9                                                           Special Assistant U.S. Attorney
10

11    Dated: August 30, 2019                                 /s/ Douglas Beevers
                                                             DOUGLAS BEEVERS
12
                                                             Assistant Federal Defender
13                                                           Counsel for Defendant
                                                             ERIC J. STAGNO
14
                                               FINDINGS AND ORDER
15
            IT IS SO ORDERED, that the hearing on the defendant’s appeal hearing is continued to
16
     November 14, 2019, at 9:30 a.m., and the above-listed briefing schedule is adopted.
17

18
            FOUND AND ORDERED this 30th day of August, 2019.
19

20

21

22
                                                             Troy L. Nunley
23                                                           United States District Judge

24

25

26

27

28

      STIPULATION AND ORDER TO CONTINUE APPEAL HEARING   2
